DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  December 28, 2020 has been entered.
 
Response to Amendment
3. The amendment filed by Applicant on December 28, 2020 has been fully considered. The amendment to instant claims 1, 7, 10-13 is acknowledged. Specifically, claim 1 has been amended to limit the insoluble phosphorous compound to the one represented by a formula (13), specifying the radically polymerizable compound including a modified polyphenylene ether compound terminally modified with one or more substituents having a carbon-carbon unsaturated double bond, and a crosslinking agent having two or more carbon-carbon unsaturated double bonds in a molecule, a content of a phosphorus atom ranges from 1.8% by mass to 3.7% by mass inclusive relative to a whole organic component. These limitations were taken from instant claims 8, 9 and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.  Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

5. Claim 14 recites a limitation of the radically polymerizable compound being a polymer of a conjugated diene or a copolymer of a conjugated diene with a vinyl aromatic compound. However, instant claim 1 recites the radically polymerizable compound including a modified polyphenylene ether compound terminally modified with one or more substituents having a carbon-carbon unsaturated double bond only. There is a lack of antecedent basis for the limitation of claim 14, and it is not clear if “a polymer of a conjugated diene or a copolymer of a conjugated diene with a vinyl aromatic compound” is used in addition to “the modified polyphenylene ether compound terminally modified with one or more substituents having a carbon-carbon unsaturated double bond” or not.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.  Claims 1-2, 7, 10-11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al (US 2005/0042466) in view of Timberlake et al (US 2010/0292376) and Yoshida et al (US 2003/0176600), as evidenced by Phosphazene flyer.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

7. Ohno et al discloses a resin composition for metal-clad laminate, the composition comprising:
A’) at least 10%wt, or 10-100%wt, or 50-100%wt ([0020]) of vinyl compounds represented by the following formula (1) below ([0005]-[0015], [0017]), having Mw of 1,420-1,630 ([0045], [0049], as to instant claim 10):

    PNG
    media_image1.png
    310
    484
    media_image1.png
    Greyscale

Wherein:

    PNG
    media_image2.png
    209
    518
    media_image2.png
    Greyscale
and

    PNG
    media_image3.png
    174
    449
    media_image3.png
    Greyscale

Z is an organic group having at least one carbon atom; c and d are 0 or 1;

B’) a styrene-butadiene copolymer ([0032], as to instant claim 14);
C’) trimethylolpropane tri(meth)acrylate and/or divinylbenzene ([0031], as to as to instant claim 13);
D’) a peroxide as a radical polymerization initiator ([0023], as to instant claim 15);
E’) a flame retardant including trialkyl phosphate or phosphazene ([0022], as to instant claim 7).
8. The specifically exemplified flame retardant E’ is phosphazene (Table 4), which corresponds to the soluble phosphorus compound as claimed in instant invention.

9.  Ohno et al does not recite the composition further comprising a phosphine oxide-based flame retardant.

10.  However, Timberlake et al discloses a flame-retardant resin composition comprising:
A) a base resin, specifically polyphenylene oxide-series resin, vinyl-series resin  or styrenic resin ([0025]) and
B) 10-30%wt, based on the weight of the composition, of an organophosphorus compound comprising the unit having the following Formula (III) below:


    PNG
    media_image4.png
    192
    479
    media_image4.png
    Greyscale

Wherein R1 and R2 are aryl ([0014]), specifically, the compound of the formula (X) below ([0033]):

    PNG
    media_image5.png
    241
    428
    media_image5.png
    Greyscale

C) further flame retardant adjuvant material including phosphorous-based ([0040], [0017]).

11. Timberlake et al teaches that the phosphine-oxide compounds of formula (III) above are highly effective flame retardants for the thermoplastic and thermosetting resins ([0013], [0025]).

12. Since both Timberlake et al and Ohno et al are related to flame retardant compositions comprising phosphorous-based flame retardants and polyphenylene Timberlake et al explicitly recite the organophosphorus compounds of formula (III) above providing excellent flame retardant properties to the resins including polyphenylene oxide-series and styrenic resins, therefore, based on the combined teachings of Timberlake et al and  Ohno et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include, at least partially, the organophosphorus compounds of formula (III) above as the flame retardant components in the composition of Ohno et al, so to further improve the flame retardant properties of the composition of Ohno et al as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

13.  It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation, the relative amounts of the dialkyl phosphate, phosphazene and organophosphorus compound of formula (X), and further multi-(meth)acrylate based compounds C’)  with respect to the vinyl-terminated polyphenylene ether and styrene-butadiene resins, so to obtain the final composition having a combination of a desired level of flame retardancy and a desired cross-linking degree, thereby arriving at the present invention."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

14.  Ohno et al does not explicitly recite the amount of added phospazene flame retardant (component E’). 

15. However, Yoshida et al discloses a resin composition comprising a polyphenylene ether resin  and a polystyrene resin, further comprising a phosphazene compound (Abstract), wherein the phosphazene compound is used in amount of 1-30 pbw based on the 100 pbw of the polyphenylene ether resin or polyphenylene ether resin and polystyrene ([0037]), wherein the produced composition is having high flame retardancy and further excellent heat resistance, electrical characteristics and mechanical properties (Abstract).

16. Since Yoshida et al and  Ohno et al in view of Timberlake et al are related to compositions based on polyphenylene ether resin and phosphazene as a flame retardant, and thereby belong to the same field of endeavor, wherein Yoshida et al teaches the phosphazene being used in amount of 1-30 pbw per 100 pbw of the polyphenylene ether resin or polyphenylene ether resin and polystyrene, to provide the compositions having high flame retardancy and further excellent heat resistance, electrical characteristics and mechanical properties, therefore, based on the combined teachings of Ohno et al in view of Timberlake et al and  Yoshida et al, it would have been obvious to a one of ordinary skill in the art to include the phosphazene Ohno et al in view of Timberlake et al in amount of 1-30 pbw per 100 pbw of the polyphenylene ether resin (or 1-23%wt based on the total composition) as well, so to produce the composition having high flame retardancy and further excellent heat resistance, electrical characteristics and mechanical properties, as well, thereby arriving at the present invention.

17. Thus the composition of Ohno et al in view of Timberlake et al and Yoshida et al comprises 10-30%wt of the organophosphorus compound Formula (X) above and  1-23%wt  of the phosphazene.
Given the composition of Ohno et al in view of Timberlake et al comprises 10%wt of phosphazene and 10%wt of the organophosphorus compound of formula (X) above, therefore, the proportion of the organonophosphorus compound of formula (X) will be 50%wt based on the total of the phosphazene and the organophosphorus compound of formula (X) above (as to instant claim 1). Given the composition of Ohno et al in view of Timberlake et al comprises 23%wt of phosphazene and 30%wt of the organophosphorus compound of formula (X) above, therefore, the proportion of the organonophosphorus compound of formula (X) will be 57%wt based on the total of the phosphazene and the organophosphorus compound of formula (X) above (as to instant claim 1).

18. The compound of formula (X) above,  p-xylylene bisphenylphosphine oxide, is the same compound as the Phosphine oxide compound represented by formula (13) as claimed in instant invention and as specified in instant specification as having melting Ohno et al in view of Timberlake et al and Yoshida et al will intrinsically and necessarily have melting point of 330ºC as well, and in any case higher than 280ºC as well (as to instant claim 2). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

19. Given i) phosphazene is used in amount of 10%wt ([0037] of Yoshida et al; ii) phosphazene comprises 13%wt of phosphorus atom (see Phosphazene flyer); iii)  p-xylylene bisphenylphosphine oxide is used in amount of 10%wt ([0016] of Timberlake et al, and iv) the  p-xylylene bisphenylphosphine oxide comprises 12% of phosphorus atom ([0060] of Timberlake et al), therefore, the total amount of phosphorus atom based on the composition, or “whole organic component”, i.e. as defined in instant specification ([0059] of instant specification), will be:
10x0.13 + 10x0.12= 1.3 + 1.2=2.5%wt (as to instant claim 1).

20. Since the composition of Ohno et al in view of Timberlake et al and Yoshida et al is substantially the same as that claimed in instant invention, i.e. comprises the same modified polyphenylene ether, across-linking agent, and both a phospazene and a phosphine oxide of formula (X) above, in relative amounts that are either the same as those claimed and disclosed in instant invention, or having ranges overlapping with those claimed and disclosed in instant invention, therefore, the composition of Ohno et al in view of Timberlake et al and Yoshida et al will intrinsically and necessarily comprise, or would be reasonably expected to comprise, the properties, including a dissipation factor,  that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention as well.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

21. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the components in the composition of Ohno et al in view of Timberlake et al and Yoshida et al, including the relative amounts of the phosphazene and the phosphine oxide of formula (X) above present in the composition of Ohno et al in view of Timberlake et al and Yoshida et al, so to produce the final composition having a desired combination of properties, including flame retardancy and dissipation factor as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

On the other hand, Timberlake et al discloses the use of 10-30%wt of an organophosphorus compound of formula (X) above in 
polyphenylene oxide-series resin, vinyl-series resin  or styrenic resin ([0025]).
Therefore, the composition of Ohno et al in view of Timberlake et al and Yoshida et al comprising 10-30%wt of the phosphine oxide of formula (X) will intrinsically and necessarily comprise, or would be reasonably expected to comprise the value of dissipation factor  that is either the same as that claimed in instant invention, or having a ranges overlapping with that as claimed in instant invention as well. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

23. Claims 1-2, 7, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al (US 2005/0042466) in view of Timberlake et al (US 2010/0292376) and and Yoshida et al (US 2003/0176600), in further view of  Kitai et al (WO 2014/034103), as evidenced by Phosphazene flyer.
It is noted that while the rejection is made over WO 2014/034103 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2015/0218326  is relied upon. All citations to paragraph numbers, etc., below refer to US 2015/0218326.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

24.  The discussion with respect to Ohno et al (US 2005/0042466) in view of Timberlake et al (US 2010/0292376) and Yoshida et al (US 2003/0176600), set forth in paragraphs 6-22 is incorporated here by reference.

25. Though Ohno et al does not explicitly recite the trimethylolpropane tri(meth)acrylate and/or divinylbenzene component C’) as being a cross-linking agent, and further the relative amount of the resin A’) to the total weight of A’) and C’),
Kitai et al discloses a resin composition for a metal-clad laminate, the composition comprising:
A”) 30-95%mass, based on the combined weight of A”) and C”)  ([0071]), of a modified polyphenylene ether comprising vinylbenzyl terminal groups (Abstract, [0016]-[0019]) and
C”)  5-70%mass of a heat-curing agent ([0071]) including polyfunctional (meth)acrylates and compounds having at least two vinyl groups on the molecule ([0070]) such as divinylbenzene ([0165])and
further comprising a flame retardant including phosphoric acid esters and phosphazane ([0075]) and a peroxide ([0077]),
wherein the composition comprises better moldability and heat resistance in cured products while retaining the excellent dielectric properties of the polyphenylene ether ([0071], [0030], [0015]).

26. Since both Kitai et al and Ohno et al are related to resin compositions comprising terminally unsaturated polyphenylene ether resins, phosphorus-based flame retardants, peroxides and multifunctional acrylate compounds, used for making metal-clad laminates, and thereby belong to the same field of endeavor, wherein Kitai et al  explicitly teaches the use of the polyphenylene ether resin in amount of 30-95%wt based on the total weight of the polyphenylene rather resin and the multifunctional acrylate curing agent to provide the compositions having better moldability and heat resistance in cured products while retaining the excellent dielectric properties, therefore, based on the combined teachings of Ohno et al and Kitai et al, it would have been  Ohno et al in view of Timberlake et al and Yoshida et al in amount of 30-95%wt based on the total weight of the polyphenylene rather resin and the multifunctional acrylate, or to include, or obvious to try to include the combination of components A”) and C”) of Kitai et al as the components A’) and C’) in the composition of Ohno et al in view of Timberlake et al and Yoshida et al, so to provide the compositions of Ohno et al in view of Timberlake et al and Yoshida et al having better moldability and heat resistance in cured products while retaining the excellent dielectric properties, as well, and since it would have been obvious to choose material based on its suitability,  thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

Response to Arguments
27.  Applicant's arguments filed on December 28, 2020 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections are set forth above.

28. In addition it is noted that attorney’s argument is not evidence of unexpected results unless it is an admission. See MPEP  § 2145. The arguments of counsel cannot take 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,623,687; US 4,613,699 and US 4,299,760 are related to the use of phosphine oxide flame retardants in polyphenylene ether resin compositions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764